The opinion of the court was delivered by
Marshall, J.:
The defendant appeals from a judgment in mandamus commanding him to “issue to the plaintiff a certificate of authority to do in the state of Kansas the business of insurance of lives of individuals, including the issuance of endowment policies of life insurance, and to insure individuals against personal injury, disablement or loss of health.”
After the appeal the plaintiff transferred all of its business, contracts, obligations and policies to the Federal Reserve Life Insurance Company and discontinued writing insurance. The plaintiff urges that the questions at issue have become moot and that no judgment rendered in this action will have any effect. With that contention the court agrees, and for that reason dismisses the appeal. (State, ex rel., v. Insurance Co., 88 Kan. 9, 127 Pac. 761.)